Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered. Claims 1 and 11  have been amended; Claims 3 and 13 were previously cancelled. Claims 1-2, 4-12, and 14-20 are currently pending.
                                                           Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) under 35 U.S.C. §103 have been fully considered. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.        
                                      Claim Rejections -- 35 U.S.C. §103             
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over SODERLIND, Andre (US-20190009792-A1) (“Soderlind”), in view of Lee et al (US- 20130147936-A1) (“Lee”), further in view of Mere et al (US-20160187879-A1)(“Mere”) . 
            As per claim 1, Soderlind discloses a system for driver dazzle detection for a subject vehicle (Figure 5) comprising: 
    a plurality of sensors to gather data regarding driver characteristics and light source characteristics in an environment of the subject vehicle (Soderlind at Para. [0026] discloses “vehicle 103 comprises one or more user monitoring devices 107 and one or more forward-looking devices 109. These devices 107, 109 may also be referred to as sensors, measuring devices, instruments, apparatus', camera, image capturing device, monitoring device, etc.”);
   a processor coupled to receive captured images from the image sensor (Soderlind at Para [0051] discloses that “system is configured … [with] a processor 503 of the system”); and
 a non-transitory memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (Soderlind at Para. [0057] discloses “memory 508 comprises instructions executable by the processor 503. The memory 508 is arranged to be used to store data, position information, intensity information, safety measure information, match information, threshold values, time periods, configurations, scheduling, and applications to perform the methods herein when being executed in the system.”), the operations comprising: 
evaluating sensor data from the plurality of sensors received at the processor to determine at least one of a driver characteristic and a light source characteristic (Soderlind at Para [0009] discloses “system is further configured to obtain a position of a light source outside the vehicle and an intensity of light from the light source in relation to the position of the user's eye(s).”);
Soderlind does not disclose but Lee discloses wherein the light source characteristic comprises the brightness of light causing a dazzle event (Lee at Para. [0034] discloses “the area binarizer 141 represents the facial area as white when brightness of each pixel within the facial area exceeds a given threshold value and represents the facial area as black when the brightness thereof does not exceed the given threshold value.”  Further, in Figure 7  and Para. [0049] where Lee discloses: “incident area detector 14 detects the area to which the direct sunlight is incident in the facial area (hereinafter, referred to as the incident area) (704). In response, the dazzling detector 15 determines whether dazzling is affecting the drivers driving ability when the eye area is included in the area to which the direct sunlight is incident (705).”).
In this  way, the apparatus of Lee includes providing dazzle mitigation by determining brightness of an incident light causing a dazzle event.   Like Soderlind, Lee is concerned with detecting  an area, referred to as an incident area, to which direct sunlight is incident in the facial area and to determine whether dazzling is effecting the drivers driving ability when the eye area is included in the area to which the direct sunlight is incident. Upon determining a dazzling event Lee suggest taking remedial action such as blocking the incident light so as to protect the driver.  See Abstract and Figures 1-8.
Therefore, from the teachings of Soderlind and Lee, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Lee to the system of Soderlind since doing so would enhance the light source impairment system  by including determination of the brightness of a light source in addition to intensity  “in order to avoid accidents and to provide a comfortable ride.” Soderlind at Para. [0013].
 determining a level of dazzling of a driver of the vehicle based on the determined at least one of a driver characteristic and a light source characteristic (Soderlind at Para. [0050] which discloses “user's 101 vision is impaired to the degree that he is not able to see due to the dazzle.” Further, Para.[0060] which discloses “using a vehicle sensor that detects light source intensity and location in addition to a user monitoring device 107, it is possible to determine that the user's 101 vision is impaired by the light source 105”. See Tables 2-4, Paras. [0048]-[0050], for levels and safety measures.); and
 Soderlind discloses that upon determining an impairment from a dazzling event engaging remedial action based on the determined level of dazzle of the driver of the vehicle (Soderlind at Para. [0049] “a degree of impairment may be evaluated in order to determine whether at least one safety measure should be performed”.  In Para. [0051] a possible mitigation is “denying handing control of the vehicle 103 back to the user 101 when the vehicle 103 is an autonomous vehicle.”)
However, Soderlind and Lee fail to explicitly disclose that a safety measure, upon determining a dazzling event, includes  wherein the remedial action comprises switching a control of the vehicle from a manual drive mode to a fully autonomous drive mode when it is detected that the determined level of dazzling is above a determined dazzling threshold.
Mere in the same field of endeavor discloses a method and system to modify the operation of one or more vehicle systems upon determining driver impairment by considering “the user's operational state and/or the user's attentiveness to activate the autonomous vehicle mode”. See, at least the abstract. In particular Mere discloses switching a control of the vehicle from a manual drive mode to a fully autonomous drive mode (Mere at Para. [0036] discloses “the autonomous activation interface 28 may activate the autonomous controlled or change the mode of operation from the user controlled to the autonomous controlled driving in response to the autonomous activation interface 28 determining the user's level of distraction.”)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the modification of a vehicle’s control state upon a driver’s level of distraction such as taught by Mere into the system and method for handling light source impairment of Soderlind as modified by Lee, since the ability to switch control of a vehicle is a safety measure that protects the occupants of the vehicle. The motivation would be that the adding an ability for the vehicle to switch control would “mitigate or solve the issue that users' vision are impaired by light sources in order to reduce the amount of accidents caused by this.” Soderlind at Para. [0006].
As per claim 2, Soderlind, Lee and Mere disclose a system, wherein switching a control of the vehicle from a manual drive mode to an autonomous drive mode comprises switching the vehicle to a fully autonomous mode or a partially autonomous mode depending on the level of dazzle determined (Soderlind at Para. [0023] discloses “vehicle 103 may be at least partly autonomous or self-driven, it may be non-autonomous, or it may be completely autonomous, etc.”).  
As per claim 4, Soderlind, Lee,  and Mere disclose a system, wherein a light source characteristic comprises at least one of a rate of change of intensity of the source of light causing the dazzle event, a magnitude of the change in intensity of the source of light causing the dazzle event, and a total intensity presented by the source of light causing the dazzle event at the operator's eyes (Soderlind at Para. [0055] which discloses “determining is done based on whether there is a line of sight between the light source 105 and the user's eye(s), and based on the intensity of the light at the user's eye(s).”).  
As per claim 6, Soderlind, Lee, and Mere disclose a system, further comprising determining a type of remedial action to engage based on the determined level of dazzle of the driver of the vehicle (Soderlind at Table 4 and Para. [0050] discloses the remedial action to engage based on the level/degree of “user's vision is impaired to the degree that the light is only uncomfortable, but he is still able to see with his eye(s).”) .  
As per claim 7, Soderlind, Lee, and Mere disclose a system, further comprising determining a level of remedial action to engage based on the determined level of dazzle of the driver of the vehicle (Soderlind at Para. [0048] discloses “it is determined whether at least one safety measure should be performed by the vehicle 103. For example, at least one safety measure should be performed if the user's 101 vision is impaired, and at least one safety measures should not be performed if the user's 101 vision is not impaired.”).  
As per claim 8, Soderlind, Lee, and Mere disclose a system, wherein determining a level of dazzling comprises calculating a weighted combination of at least two of a plurality of driver characteristics (Soderlind at Para.[0053] which discloses “obtain a position of a user's 101 eye(s) when the user 101 is inside a vehicle 103.”) and light source characteristics (Soderlind at Para.[0054] which discloses “position of the light source 105 and the intensity of light from the light source 105 may be obtained from a forward-looking device 109 comprised in the vehicle 103, e.g., by receiving position and intensity information from the forward-looking device 109.”).  
As per claim 9, Soderlind, Lee, and Mere disclose a system, further comprising determining weights for the weighted combination for individual drivers of the vehicle (Soderlind at Para. [0024] which discloses “user 101 may be a driver of the vehicle 103 or he may be a passenger or occupant of the vehicle 103” and Para [0053] which states “obtain a position of a user's 101 eye(s) when the user 101 is inside a vehicle 103.”).  
As per claim 10, Soderlind, Lee, and Mere disclose a system, further comprising determining based on sensor information whether the driver is wearing sunglasses and suspending driver dazzle determinations when the driver is wearing sunglasses (Soderlind in Para. [0026] and Para. [0060] teaches that “it is possible to determine that the user's 101 vision is impaired by the light source 105 and perform at least one safety measure.”  Additionally, in Para. [0048] a determination that the “safety measures should not be performed if the user's 101 vision is not impaired” which can de due to the driver/user using a protective gear.)
As per claim 11, Soderlind discloses a method for driver dazzle detection for a subject vehicle (Figure 4), comprising:       
evaluating sensor data from a plurality of sensors to determine at least one of a driver characteristic and a light source characteristic (Soderlind at Para. [0026] discloses “vehicle 103 comprises one or more user monitoring devices 107 and one or more forward-looking devices 109. These devices 107, 109 may also be referred to as sensors, measuring devices, instruments, apparatus', camera, image capturing device, monitoring device, etc.”);
 determining a level of dazzling of a driver of the vehicle based on the determined at least one of a driver characteristic and a light source characteristic (Soderlind at Para. [0050] which discloses “user's 101 vision is impaired to the degree that he is not able to see due to the dazzle.” Further, Para.[0060] which discloses “using a vehicle sensor that detects light source intensity and location in addition to a user monitoring device 107, it is possible to determine that the user's 101 vision is impaired by the light source 105”. See Tables 2-4, Paras. [0048]-[0050], for levels and safety measures.); 
Soderlind does not disclose but Lee discloses wherein the light source characteristic comprises the brightness of light causing a dazzle event (Lee at Para. [0034] discloses “the area binarizer 141 represents the facial area as white when brightness of each pixel within the facial area exceeds a given threshold value and represents the facial area as black when the brightness thereof does not exceed the given threshold value.”  Further, in Figure 7  and Para. [0049] where Lee discloses: “incident area detector 14 detects the area to which the direct sunlight is incident in the facial area (hereinafter, referred to as the incident area) (704). In response, the dazzling detector 15 determines whether dazzling is affecting the drivers driving ability when the eye area is included in the area to which the direct sunlight is incident (705).”).
In this  way, the apparatus of Lee includes providing dazzle mitigation by determining brightness of an incident light causing a dazzle event.   Like Soderlind, Lee is concerned with detecting  an area, referred to as an incident area, to which direct sunlight is incident in the facial area and to determine whether dazzling is effecting the drivers driving ability when the eye area is included in the area to which the direct sunlight is incident. Upon determining a dazzling event Lee suggest taking remedial action such as blocking the incident light so as to protect the driver.  See Abstract and Figures 1-8.
Therefore, from the teachings of Soderlind and Lee, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Lee to the system of Soderlind since doing so would enhance the light source impairment system  by including determination of the brightness of a light source in addition to intensity  “in order to avoid accidents and to provide a comfortable ride.” Soderlind at Para. [0013].
Soderlind discloses that upon determining an impairment from a dazzling event   engaging remedial action based on the determined level of dazzle of the driver of the vehicle (Soderlind at Para. [0049] “a degree of impairment may be evaluated in order to determine whether at least one safety measure should be performed”. In Para. [0051] a possible mitigation is “denying handing control of the vehicle 103 back to the user 101 when the vehicle 103 is an autonomous vehicle.”). 
Soderlind fails to explicitly discloses that a safety measure upon determining a dazzling vent includes wherein the remedial action comprises switching a control of the vehicle from a manual drive mode to a fully autonomous drive mode when it is detected that the determined level of dazzling is above a determined dazzling threshold.  
Mere in the same field of endeavor discloses a method and system to modify the operation of one or more vehicle systems upon determining driver impairment by considering “the user's operational state and/or the user's attentiveness to activate the autonomous vehicle mode”. See, at least the abstract. In particular Mere discloses switching a control of the vehicle from a manual drive mode to a fully autonomous drive mode (Mere at Para. [0036] discloses “the autonomous activation interface 28 may activate the autonomous controlled or change the mode of operation from the user controlled to the autonomous controlled driving in response to the autonomous activation interface 28 determining the user's level of distraction.”)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the modification of a vehicle’s control state upon a driver’s level of distraction such as taught by Mere into the system and method for handling light source impairment of Soderlind as modified by Lee, since the ability to switch control of a vehicle is a safety measure that protects the occupants of the vehicle. The motivation would be that the adding an ability for the vehicle to switch control would “mitigate or solve the issue that users' vision are impaired by light sources in order to reduce the amount of accidents caused by this.” Soderlind at Para. [0006].
As per claim 12, Soderlind, Lee, and Mere disclose a method, wherein switching a control of the vehicle from a manual drive mode to an autonomous drive mode comprises switching the vehicle to a fully autonomous mode or a partially autonomous mode depending on the level of dazzle determined (Soderlind at Para. [0023] discloses “vehicle 103 may be at least partly autonomous or self-driven, it may be non-autonomous, or it may be completely autonomous, etc.”).
As per claim 14, Soderlind, Lee, and Mere disclose a method, wherein a light source characteristic comprises at least one of a rate of change of intensity of the source of light causing the dazzle event, a magnitude of the change in intensity of the source of light causing the dazzle event, and a total intensity presented by the source of light causing the dazzle event at the operator's eyes (Soderlind at Para. [0055] which discloses “determining is done based on whether there is a line of sight between the light source 105 and the user's eye(s), and based on the intensity of the light at the user's eye(s).”).    
As per claim 16, Soderlind, Lee, and Mere disclose a method, further comprising determining a type of remedial action to engage based on the determined level of dazzle of the driver of the vehicle (Soderlind at Table 4 and Para. [0050] discloses the remedial action to engage based on the level/degree of “user's vision is impaired to the degree that the light is only uncomfortable, but he is still able to see with his eye(s).”) .  
As per claim 17, Soderlind, Lee, and Mere disclose a method, further comprising determining a level of remedial action to engage based on the determined level of dazzle of the driver of the vehicle (Soderlind at Para. [0048] discloses “it is determined whether at least one safety measure should be performed by the vehicle 103. For example, at least one safety measure should be performed if the user's 101 vision is impaired, and at least one safety measures should not be performed if the user's 101 vision is not impaired.”).  
As per claim 18, Soderlind, Lee, and Mere disclose a method, wherein determining a level of dazzling comprises calculating a weighted combination of at least two of a plurality of driver characteristics (Soderlind at Para.[0053] which discloses “obtain a position of a user's 101 eye(s) when the user 101 is inside a vehicle 103.”) and light source characteristics (Soderlind at Para.[0054] which discloses “position of the light source 105 and the intensity of light from the light source 105 may be obtained from a forward-looking device 109 comprised in the vehicle 103, e.g., by receiving position and intensity information from the forward-looking device 109.”).  
As per claim 19, Soderlind, Lee, and Mere disclose a method, further comprising determining weights for the weighted combination for individual drivers of the vehicle (Soderlind at Para. [0024] which discloses “user 101 may be a driver of the vehicle 103 or he may be a passenger or occupant of the vehicle 103” and Para [0053] which states “obtain a position of a user's 101 eye(s) when the user 101 is inside a vehicle 103.”).    
As per claim 20, Soderlind, Lee, and Mere disclose a method, further comprising determining based on sensor information whether the driver is wearing sunglasses and suspending driver dazzle determinations when the driver is wearing sunglasses (Soderlind in Para. [0026] and Para. [0060] teaches that “it is possible to determine that the user's 101 vision is impaired by the light source 105 and perform at least one safety measure.”  Additionally, in Para. [0048] a determination that the “safety measures should not be performed if the user's 101 vision is not impaired” which can de due to the driver/user using a protective gear.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Soderlind, Lee, and Mere  as applied to claim 1 above, and further in view of KATSURA, Shintaro (US-20200298678-A1) (“Katsura”).
As per claim 5, Soderlind, Lee, and Mere disclose a system, further comprising evaluating the amount of ambient light present at the time of the potential dazzle event (Soderlind at Para. [0054] which discloses “obtain a position of a light source 105 outside the vehicle 103 and an intensity of light from the light source 105 in relation to the position of the user's 101 eye(s).”). 
Soderlind, Lee, and Mere do not explicitly disclose the measuring of “the spectrum of the light causing the dazzle event.”   Katsura in the same field of endeavor discloses control of a vehicle’s auxiliary component based on the spectrum of a light (spectrometer) that can effect “vehicle safety”. See Para. [0024].  
In particular, Katsura discloses measuring the spectrum of the light causing the dazzle event (Katsura at Para. [0037] discloses “such external light 406, 408 may dazzle the vehicle occupant 402 and/or cause the vehicle cabin 112 to become relatively bright and/or hot, which may be undesirable to and/or adversely affect (e.g., distract, irritate, etc.) the vehicle occupant 402.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the teaching of Katsura about measuring the spectrum of a light that impacts on a driver abilities in the system and method for handling light source impairment of Soderlind as modified by Lee and Mere, since the spectrum of the light has an effect on the driver that requires a safety measure to protect the occupants of the vehicle. The motivation would be that the adding of another aspect of the light like the wavelength enhances the ability for the vehicle to “mitigate or solve the issue that users' vision are impaired by light sources in order to reduce the amount of accidents caused by this.” Soderlind at Para. [0006].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Soderlind, Lee, and Mere  as applied to claim 1 above, and further in view of KATSURA, Shintaro (US-20200298678-A1) (“Katsura”).
As per claim 15, Soderlind, Lee, and Mere disclose a method, further comprising evaluating the amount of ambient light present at the time of the potential dazzle event (Soderlind at Para. [0054] which discloses “obtain a position of a light source 105 outside the vehicle 103 and an intensity of light from the light source 105 in relation to the position of the user's 101 eye(s).”).
  Soderlind, Lee, and Mere do not explicitly disclose the measuring of “the spectrum of the light causing the dazzle event.”   Katsura in the same field of endeavor discloses control of a vehicle’s auxiliary component based on the spectrum of a light that can effect “vehicle safety”. See Para. [0024].  
In particular, Katsura discloses measuring the spectrum of the light causing the dazzle event (Katsura at Para. [0037] discloses “such external light 406, 408 may dazzle the vehicle occupant 402 and/or cause the vehicle cabin 112 to become relatively bright and/or hot, which may be undesirable to and/or adversely affect (e.g., distract, irritate, etc.) the vehicle occupant 402.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the teaching of Katsura about measuring the spectrum of a light that impacts on a driver abilities in the system and method for handling light source impairment of Soderlind as modified by Lee and Mere, since the spectrum of the light has an effect on the driver that requires a safety measure to protect the occupants of the vehicle. The motivation would be that the adding of another aspect of the light like the wavelength enhances the ability for the vehicle to “mitigate or solve the issue that users' vision are impaired by light sources in order to reduce the amount of accidents caused by this.” Soderlind at Para. [0006].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:             
    Agostini et al (US-5258607-A) discloses an apparatus to eliminate the problems caused by dazzle through the use of an anti-dazzle device positioned in the driver's field of vision and that can be actuated, in real time, in the event of dazzle.  In Figure 1, Agostini discloses an optical sensor which provides an output sensing signal proportional to the value of the luminosity intercepted in the sensor's field of reception at a specific angle. The optical sensor output signal  is transmitted to a measuring/comparing circuit 4 where it is compared with a preset threshold value (VC); when the signal received exceeds the threshold value, the circuit transmits an output signal (S) which actuates the power supply unit of an electro-sensitive screen. See Abstract and Figures 1-3.
                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661